Citation Nr: 1131491	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS).

2.  Entitlement to a rating in excess of 20 percent for fibromyalgia.

3.  Entitlement to a rating in excess of 10 percent for anxiety disorder. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active duty for training from February 1988 to May 1988 and active military service from April 1990 to April 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and an August 2007 rating decision from the VARO in Winston-Salem, North Carolina.  Jurisdiction of these matters is with the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 2011 appellant's brief, the Veteran's representative asserts that the last VA examinations for evaluating each of the Veteran's service-connected disabilities on appeal are too old to adequately evaluate the current state of the conditions.  The Board notes that the Veteran last underwent VA examinations for his service-connected fibromyalgia and anxiety disorder in August 2006 and in June 2007 for his IBS.  Therefore, to ensure that the record reflects the current severity of each of the service-connected disabilities on appeal, more contemporaneous examinations are warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the Winston-Salem VA outpatient clinic (VAOCPC) through September 2005 and from May 2006 to October 2007.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding medical records from the Winston-Salem VAOPC dated from September 2005 to May 2006 and from October 2007 to the present.

Furthermore, given the Veteran's contentions that he is unable to work and was dismissed from his last employment due to his service-connected IBS, fibromyalgia, and anxiety disorder; on remand, the RO should also consider whether these claims meet the criteria for submission for extra- schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Additionally, there was some indication that he was employed when seen in September 2007.  A complete work history, to include any current occupational endeavors is needed.

With regard to the claim for a TDIU, because the RO/AMC's determinations on the claims for higher ratings on appeal could impact upon the claim for a TDIU; the claim for a TDIU is inextricably intertwined with the claims being developed.   See Parker v. Brown, 7 Vet App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted.

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Additionally, appellant should be requested to provide a complete occupational history, to include all employment he has had in the past and the reasons for leaving such employment.  If he is currently employed, that should be indicated.  The reasons, if any, for leaving the employment noted in September 2007 should also be set forth in detail as pertinent.

2.  The RO/AMC should obtain all outstanding medical records from the Winston-Salem VAOPC dated from September 2005 to the present, to the extent not on file.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Then, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected IBS.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under all applicable rating criteria (noting that the Veteran is receiving the maximum under Diagnostic Code 7319, but other digestive disorder diagnostic codes provide for higher ratings).  In particular, the examiner should indicate whether the Veteran has symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations of severe impairment of health.  The examiner should also comment on the severity and frequency of bowel disturbances and abdominal distress.  

The examiner should also comment upon the impact of the Veteran's service- connected IBS on his employability.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the severity and manifestations of his service-connected fibromyalgia.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should indicate whether the Veteran's fibromyalgia is manifested by widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy.  "Widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  To the extent specific joints involved can be determined, they should be set out.

The examiner should also comment upon the impact of the Veteran's service- connected fibromyalgia on his employability.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5.  Then, the RO/AMC should arrange for the Veteran to undergo a VA mental disorders examination, by an appropriate examiner, to determine the severity and manifestations of his service-connected anxiety disorder.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished and all clinical findings reported in detail.

The examiner should identify the existence and severity of all current manifestations of the Veteran's service- connected anxiety disorder.  The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's anxiety disorder.

The examiner should also comment upon the impact of the Veteran's service-connected anxiety disorder on his employability.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

6.  Thereafter, the RO/AMC should readjudicate the claims for higher ratings for the Veteran's service-connected IBS, fibromyalgia, and anxiety disorder, and the claim for a TDIU, in light of all pertinent evidence and legal authority.  The RO/AMC must discuss whether "staged" ratings are warranted pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) and whether the criteria for a referral for assignment of higher ratings on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) have been met.  In regards to the claim for a TDIU, the AMC/RO should address whether a TDIU applies on an extra-schedular basis, consistent with 38 C.F.R. § 4.16(b).

7.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the actions taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


